Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 recites the limitation "the one knitting layer" in line 11.  There is insufficient antecedent basis for this limitation in the claim.  The previous lines in the claim recite “a first warp knitted layer” and a “second warp knitting layer”.  It is unclear which layer “the one knitted layer” is referring to.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 1-5, 10-13 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Mueller et al (DE102009013250) in view of Mueller et al (US20170071032) as evidenced by Warp Knit, Textile Glossary.
Mueller ‘250  is directed to a knitted fabric for use as a heating insert of a car seat and has a single knitted in connection conductor thread knitted between connecting sections.  Mueller ‘250 teaches the base fabric can be designed as a spacer fabric with two flat fabric layers and spacer threads arranged therebetween [0011].  Mueller ‘250 teaches the electrical conductors are arranged at a distance, so that they are not directly connected to one another, but only electrically conductively connected to one another via the parallel connection by means of the connection sections. The connecting conductor thread is designed in such a way that its specific resistance to the resistance of the electrical conductors running in the effective direction is negligible [0009].  The connecting conductor thread is knitted.  The connecting conductor thread is also guided in the knitting process and incorporated into the knitted fabric [0010].
Mueller ‘250 teaches the parallel-connected electrical conductors are connected together to the connecting conductor thread as a supply line, to have a greater conductivity [0012].  
As shown in Fig. 1 and 2, the conductive yarns are (2) [0023] and the connecting thread is (4) is knitted into the base layer [0024].    As a result of the formation of the meshes of the base layer 1, the connecting conductor thread 4 is knitted into the base layer. The loops 5 arranged at a distance from one another are formed in such a way that a first leg 7 and a second leg 7b of the loops 5 each extend transversely across the electrical conductors 2, wherein the legs 7a, 7b are connected by a bow 8 [0023].
Mueller ‘250 teaches individual knitted fabric sections 3 from the material web, the latter is severed between the two limbs 7a, 7b of each loop 5. The two limbs 7a, 7b form terminal sections of the electrical conductors 2 which are spaced apart from one another and which are arranged in a parallel connection. In order to be able to apply a voltage to the electrical conductors 2 via the connecting conductor thread 4, the connecting conductor thread 4 is severed in a region 9 of the side 6a, wherein a positive pole and a negative pole of a voltage supply can then be connected to the ends of the connecting conductor thread 4 formed there. In order to facilitate such a connection, the connection conductor thread 4 can be guided out of the base layer 1 on the side 6 a [0024].
As shown in Fig. 1, and described in [0024], the sections with the conductive yarns are equated with the functional region and these region extend in the production direction.  As shown in Fig. 1, the connecting thread 4 is only in certain sections and this is equated with a connection region.  The connecting thread 4 extends over a number of rows of stitches (in the transverse direction) as shown as leg 7a and 7b.

    PNG
    media_image1.png
    824
    558
    media_image1.png
    Greyscale

	Mueller ‘250 teaches a spacer knit fabric with a first fabric layer, a second fabric layer and spacer yarns connecting the knitted layers as claimed.  Mueller ‘250 teaches conductive yarns are knitted with non-conductive yarns in the first layer of the fabric as claimed.  Mueller ‘250 teaches a section with connecting thread and a second with the conductive yarns which are equated with the connecting region and functional region respectively.
	Mueller ‘250 is silent with respect to a warp knitted fabric.  It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a warp knit pattern motivated to produce a known knit structure.  In the absence of further structural limitations or an unexpected result of using a warp knit fabric, whether a warp knit or weft knit is considered an obvious variant.
	In the alternative, Mueller ‘032 is directed to a spacer knit fabric for a heater wherein the knit layers are a tricot knit.  Tricot knit is a type of warp knit as evidenced by the definition in the Textile Glossary.  Fig. 4 is also representative of a warp knit structure.
WARP-KNIT FABRIC: A fabric that is knit with the yarns running lengthwise, e.g., tricot,
milanese, and Raschel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a warp knit fabric motivated to produce spacer heater knit fabric in warp knit structure.
As to claim 2, Mueller ‘250 teaches the connecting thread extend across the width of the spacer knit as well as several rows in the production direction as shown in Fig. 1 where section 3 has a connecting thread 4 that spans that distance over those rows of stitches.  Mueller ‘250 does not explicitly teach there are 10 rows of stitches.  Mueller ‘250 teaches the two limbs 7a, 7b form terminal sections of the electrical conductors 2 which are spaced apart from one another and which are arranged in parallel connection.  Mueller ‘250 teaches in order to apply a voltage to the electrical conductors 2 via the connecting conductor thread 4, the connecting conductor thread 4 is severed in a region 9 of the side 6a, wherein a positive pole and a negative pole of voltage supply can then be connected to the ends of the connecting conductor thread formed there.  In order to facilitate such a connection, the connection conductor thread 4 can be guided out of the base layer 1.
It would have been obvious to provide for connection regions where voltage is applied and conductive regions where heat is applied motivated to produce a spacer knit fabric for heating applications.
	As to claim 3, Mueller ‘250 shows in Fig. 1 the conductive yarns are knitted in a zigzag shape in the direction W according to a predetermined layer pattern in order to achieve uniform and planar heat development.  The zigzag shape is a pattern there the conductive yarns cross several wales of the knitted fabric in the direction of production, W.  Mueller ‘250 differs and does not explicitly teaches the number of wales the zigzag conductive yarns span.
Mueller ‘032 teaches the conductive threads in the first layer of knitted fabric form loops with a stitching over at least two wales.  At least 2 wales means that greater than 2 wales is including in the range and would include greater than 5.
	It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a knit pattern with conductive yarns that cross over several wales, in a zigzag shape, suggesting greater than 5, motivated to produce a knitted fabric with uniform and planar heat development.
	As to claim 4, Mueller ‘250 differs and does not teach the number of wales of separation of the parallel zigzag yarns that extend in the production direction W.  
Mueller ‘032 is directed to a spacer knit fabric with conductive yarns and connecting yarns for use as a heater.  Mueller ‘032 teaches in Fig. 1 and 2 conductive threads 4 are disposed only in conductive strips 5 and not in the strips 5’ that separate the conductive strips.  Preferably at least ten threads extending in the P production direction are provided for forming conductive strips 5.  Groups of conductive threads 4 therefore alternate with groups of non-conductive threads in the transvers direction Q [0034]. As shown in Fig. 1 of Mueller ‘032, the area 5’ without conductive yarns is equated with the spacing between adjacent conductive yarns.  As 5’ is shown to be an equivalent width as 5 and 5 has preferably 10 threads, n is equated with 10 and greater than at least 2 wales.
Mueller ‘250 and Mueller ‘032 suggest a distance between conductive threads of 10 stitches in a transverse direction and across at least 2 wales.  
It would have been obvious to one of ordinary skill in the art before the effective filing date to space the conductive yarns within the knitted fabric to provide for uniform heat distribution and provide sections for heating and sections for connection and cutting holes.  It further would have been obvious to one of ordinary skill in the art before the effective filing date to provide for sections in the production direction of conductive yarns and sections without conductive yarns motivated to produce a spacer knit heater with heating section and non-heating sections.
	As to claim 5, Mueller ‘250 teaches the electrically conductive threads have an insulating sheath [0014]. Mueller ‘250 teaches the electrical conductors can be metallic, such as copper [0013] which are equated with wires.
	As to claims 10 and 11, Mueller ‘250 differs and does not measure the distance between the connecting limbs 7a, 7b and therefore does not measure the conductive yarn region (functional region) and the connection region.  The size of a fabric and heating fabric would be a design choice that one of ordinary skill in the art would select based on the desired size of the fabric and use of the fabric.  
	It would have been obvious to one of ordinary skill in the art before the effective filing date to select the desired heater size of the fabric motivated to produce a heater for a desired use.
	As to claim 12, Mueller ‘250 teaches the heating fabric is formed by knitting a spacer fabric of claim 1, with connecting threads and the connecting threads are electrically connected in the connection region.
As to claim 13, Mueller ‘250 differs and does not teach a method of cutting out a least a portion of the connection region underneath the conductive yarns.
Mueller ‘032 is directed to a spacer knit fabric with conductive yarns and connecting yarns for use as a heater.  Mueller ‘032 teaches in Fig. 1 and 2 conductive threads 4 are disposed only in conductive strips 5 and not in the strips 5’ that separate the conductive strips.  Preferably at least ten threads extending in the P production direction are provided for forming conductive strips 5.  Groups of conductive threads 4 therefore alternate with groups of non-conductive threads in the transvers direction Q [0034].
Mueller ‘032 teaches openings at which both layers of the knitted fabric and the interposed spacer threads have been removed, where the conductive threads in the first layer of knitted fabric also are interrupted. Mueller teaches the openings can be formed by punching or cutting [0038]. Mueller ‘032 teaches spaced apart electrical contacts are provided and directed connected to the conductive threads extending on the contact surface via punctiform or linear contact areas [0042].  The openings formed can provide for a cut-out for a handle or actuating element or lock in a motor vehicle applications [0039]. 
Mueller ‘032 teaches the opening 8, that are cut, provide for passage or guide to mechanical connecting elements [0073].  Mueller teaches there are contacting regions where the openings (cuts) are formed.
It would have been obvious to one of ordinary skill in the art before the effective filing date to form openings by cutting where the connections are motivated to produce a heated spacer fabric that can be used in motor vehicle applications.
	As to claim 15, Mueller ‘250 teaches the spacer fabric is used as a heating element.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102009013250) in view of Mueller et al (US20170071032) as evidenced by Warp Knit, Textile Glossary and in further view of Lu (CN201905231).
Mueller ‘250 differs and does not teach the diameter and resistance of the wire.
Lu is directed to a textile heater for a garment that can be a knit garment.  Lu teaches a conductive fabric made from conductive fibers such as copper or aluminum wherein the copper fibers are 0.02 to 0.6 mm (20 to 600 micron) in diameter [0008] and the resistance is 2 to 150 ohm*m [0017].
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a wire with the claimed diameter and resistance motivated to produce a textile heater.

Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102009013250) in view of Mueller et al (US20170071032) as evidenced by Warp Knit, Textile Glossary and in further view of Hasegawa (JP2003217802).
Mueller ‘250 differs and does not teach the diameter and resistance of the wire.
Hasegawa is directed to a mesh heating element that is knitted [0005].  The heater wires have a single element wire diameter 0.02 to 0.12 mm (20 to 120 micron) [0008].  The resistance of the wire is 54 ohm/m [0020]. 
It would have been obvious to one of ordinary skill in the art before the effective filing date to employ a wire with the claimed diameter and resistance motivated to produce a textile heater.

Claim 7 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102009013250) in view of Mueller et al (US20170071032) as evidenced by Warp Knit, Textile Glossary and in further view of Wagner (EP1881097).
As to claim 7, Mueller ‘250 differs and does not teach there are conductors on both the first and second fabric layers.
Wagner is directed to a velour pile fabric useful for a covering for a seat heater for vehicles.  The pile fabric has two base layers (12) to each other and a pile layer (14) connected the two base layers with one another.  The pile layer being formed from pile threads (16).  The base layers have respectively electrically conductive threads (18). 

    PNG
    media_image2.png
    331
    612
    media_image2.png
    Greyscale

The electrically conductive threads can form heat conductors and/or signal transmission conductors.  The heatable material provides for fast acting heating performance.
It would have been obvious to one of ordinary skill in the art before the effective filing date to provide conductive yarns in both the first and second fabric layers motivated to improve the heating performance and/or to provide for a signal/sensor layer.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102009013250) in view of Mueller et al (US20170071032) as evidenced by Warp Knit, Textile Glossary and in further view of Kunisada (JP2011074537).
As to claim 8, Mueller ‘250 and Mueller ‘032 differs and does not teach a wire braid.
Kunisada is directed to a knitted fabric for a vehicle seat heater.  Kunisada teaches knitted fabric 10 has a conductive wire 20 and an energizing means 18 and can function as a heater.  The single conductive wire 20 may be knitted into the knitted fabric 10 but it is preferable to braid a plurality of conductive wires 20 in parallel.
It would have been obvious to one of ordinary skill in the art before the effective filing date to braid wires motivated to produce a heater fabric.

Claim 9 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102009013250) in view of Mueller et al (US20170071032) as evidenced by Warp Knit, Textile Glossary and in further view of Larsen EP2456282.
As to claim 9, Mueller ‘250 differs and does not teach the thickness of the spacer fabric.  Mueller ‘250 teaches the spacer knit provide the advantage of elastic properties of the spacer layers to provide for support and cushioning.
Larsen is directed to spacer knitted fabric with electrically conductive yarns for use as a seat heater.  Larsen teaches the thickness of the intermediate layer is 2 to 50 mm and is adaptable to the requirements.  Thickness of less than 4 mm are not advantageous.  The thickness provides for sufficient clearance for the heating wires.
It would have been obvious to one of ordinary skill in the art before the effective filing date to produce a spacer knit fabric for a heater with the desired thickness to accommodate the wires and provide desired comfort.

Claim 14 is rejected under 35 U.S.C. 103 as being unpatentable over Mueller (DE102009013250) in view of Mueller et al (US 20170071032) as evidenced by Warp Knit, Textile Glossary and in further view of Haertling (DE102009010415).
As to claim 14, Mueller ‘250 differs and does not teach a method of laminating to a cover and substrate.
Mueller ‘032 teaches the spacer heater can have a cover layer made from leather, artificial leather or film or a textile [0048] and can be used to form heatable soundproof panels, room dividers, wall surfaces, blanket or floor heaters [0049].  Mueller ‘032 does not explicitly recite lamination of the cover and the base substrate to which the spacer is applied.
Haertling is directed to a fabric with upper and lower cover layers held a distance by a bending resistant and bending elastic threads and an electrically conductive resistor wire inserted and moved back and forth into a heating zone during knitting of fabric continuously according to type of filling thread in the intermediate layer in a meander shaped knitting direction (ABST).   The spacer fabric and heating mats are used as seat heaters and glued between cushion layers.  Gluing is equated with lamination.
It would have been obvious to one of ordinary skill in the art before the effective filing date to glue the spacer heater to cushion layer motivated to produce a heated seat cushion.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JENNIFER A STEELE whose telephone number is (571)272-7115. The examiner can normally be reached 9-5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, D. Lawrence Tarazano can be reached on 571-272-1515. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/JENNIFER A STEELE/Primary Examiner, Art Unit 1759